United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2540
                                   ___________

Steven T. Kattke,                     *
                                      *
                 Appellant,           * Appeal from the United States
                                      * District Court for the District
      v.                              * of Minnesota.
                                      *
The Independent Order of Foresters,   *      [UNPUBLISHED]
                                      *
                 Appellee.            *
                                 ___________

                             Submitted: February 11, 2002

                                  Filed: February 27, 2002
                                   ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

      After Steven T. Kattke received notice from Prudential Insurance that his
senior executive position would be eliminated, Kattke approached a headhunter to
help him find another job. The headhunter facilitated a meeting between Kattke and
Steve Stone, the vice president of sales of the Independent Order of Foresters (IOF).
During negotiations, Kattke told Stone that his salary requirement was $300,000-
350,000 and Stone sought to assemble a sales territory that would support this salary.
Stone told Kattke that he wanted Kattke to be a regional vice president (RVP) for
IOF, but no formal agreement was in place and no formal agreement was expected for
several months. Stone stated that the salary for the finalized RVP position would be
around $330,000. Because Stone did not want Kattke to accept another job, Stone
offered Kattke a temporary position as director of emerging markets at a salary of
$150,000. Kattke accepted the temporary position and began work. Soon after,
Kattke received and signed a formal offer letter, describing a six-month limited
position as director of emerging markets. Several months passed. Kattke interviewed
for the RVP position, believing he was already slated for it. Stone then told Kattke
that he did not do well in the interview and would not be moving forward in the RVP
assessment process. IOF informed Kattke it would not renew his temporary position
after the initial six months. After a brief search, Kattke accepted a position with Met
Life Financial Services as managing director of California at a salary of $280,000.

      Kattke sued IOF, claiming promissory estoppel and false inducement to enter
employment under Minnesota Statutes §§ 181.64-65 (1998). Sitting in diversity and
applying Minnesota law, the district court* granted IOF’s motion for summary
judgment. Kattke now appeals. Having reviewed the record and the district court’s
determinations of state law de novo and considered the facts and all reasonable
inferences that can be drawn from them in the light most favorable to Kattke, we
conclude the district court correctly granted summary judgment to IOF. See Boerner
v. Brown & Williamson Tobacco Corp., 260 F.3d 837, 841 (8th Cir. 2001).

       To succeed on his promissory estoppel claim, Kattke must show: (1) IOF made
a clear and definite promise of employment to Kattke; (2) detrimental reliance; and
(3) injustice. Fox v. T-H Cont’l Ltd. P’ship, 78 F.3d 409, 413 (8th Cir. 1996)
(applying Minnesota law). Kattke failed to show that IOF clearly and definitely
promised him the RVP position. Although the record indicates IOF wanted Kattke
for the RVP slot and Kattke and Stone discussed the potential position, the record is
clear that no formal offer for the RVP position was made. Without a definite promise,


      *
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota.

                                         -2-
the law will not impose the burdensome obligation of employment on an employer.
Snow v. Ridgeview Med. Ctr., 128 F.3d 1201, 1209 (8th Cir. 1997). We reject
Kattke’s argument that the district court failed to apply Ruzicka v. Conde Nast
Publ’ns, Inc., 999 F.2d 1319, 1321-22 (8th Cir. 1993). Ruzicka is distinguishable
because the conflict between Ruzicka’s claim of a clear promise and the Conde Nast’s
claim no clear promise was made raised a material question of fact not suitable for
summary judgment disposition. Here, there is no conflict about whether IOF clearly
promised Kattke the RVP position because Kattke himself does not claim that IOF
clearly and definitely offered him the RVP position, merely that IOF intended to at
some point in the future. Kattke also fails to show detrimental reliance on the alleged
promise. Kattke did not turn down any other concrete job offers to accept the
temporary IOF position. Removing oneself from an active job market is insufficient
to show detrimental reliance. Friedman v. BRW, Inc., 40 F.3d 293, 297 (8th Cir.
1994). Finally, Kattke fails to show an unjust result. He accepted the only available
concrete job offer with IOF. When the temporary job expired, Kattke was able to find
a replacement position with Met Life at a substantially higher salary.

      Kattke also fails to make a case under Minnesota Statutes § 181.64 for false
inducement to enter employment. To satisfy the language of the statute, an employee
must “change from one place to another.” We agree with the district court that this
language requires that Kattke physically move, not merely enter employment with
another employer.

      Accordingly, we affirm on the grounds stated in the district court’s well-
reasoned opinion. We also grant Kattke’s motion to correct the record.




                                         -3-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -4-